department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number cc p si release date tl-n-1520-01 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel financial services from associate chief_counsel cc psi fo subject credit_for_increasing_research_activities under sec_41 this chief_counsel_advice responds to your memorandum received by this office on date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer issues whether amounts taxpayer paid_or_incurred as depreciation expenses general and administrative expenses employee benefit expenses and travel and entertainment_expenses that relate to self-constructed supplies are qualified_research_expenses as defined in sec_41 whether amounts taxpayer paid_or_incurred for overhead and other indirect expenses that relate to self-constructed supplies are qualified_research_expenses as defined in sec_41 whether taxpayer’s financial_accounting treatment of depreciation expenses general and administrative expenses employee benefit expenses travel and entertainment_expenses and other indirect expenses paid_or_incurred related to a self-constructed supply determines if such expenses are qualified_research_expenses as defined in sec_41 whether the supreme court’s decision in 418_us_1 requires taxpayer to treat depreciation expenses general and administrative expenses employee benefit expenses travel and entertainment_expenses and other indirect expenses related to a self-constructed supply used in qualified_research as qualified_research_expenses as defined in sec_41 tl-n-1520-01 conclusions and based on sec_41 and sec_1_41-2 and the legislative_history to sec_41 depreciation allowances overhead expenses general and administrative expenses and indirect expenses allocable to drug products manufactured at taxpayer’s plant and used in qualified_research are not in-house_research_expenses eligible to be included in the research_credit computation because the facts do not indicate that the supplies were purchased in an intercompany_transaction sec_1_41-8 is irrelevant in this case further financial_accounting rules do not dictate treatment for income_tax purposes see 439_us_522 the supreme court’s decision in commissioner v idaho power co does not require taxpayer to treat depreciation expenses general and administrative expenses employee benefit expenses travel and entertainment_expenses and other indirect expenses related to a self-constructed supply used in qualified_research as qualified_research_expenses as defined in sec_41 facts taxpayer a pharmaceutical company built a plant to manufacture branded pharmaceutical products for a period of time taxpayer used the plant to produce drugs used for clinical trials taxpayer treated the drugs used in the clinical trials as supplies used in the conduct of qualified_research in determining the amount_paid or incurred for these supplies taxpayer allocated its direct and indirect manufacturing costs to the supplies law sec_41 provides a credit against tax for increasing research activities the research_credit is equal to the sum of percent of the excess of the taxpayer's qualified_research_expenses over its base_amount and percent of the taxpayer's basic_research_payments determined under sec_41 sec_41 defines the term qualified_research_expenses to include in-house_research_expenses contract_research_expenses and certain amounts paid to certain research consortia sec_41 defines the term in-house_research_expenses as wages paid_or_incurred to an employee for qualified_services performed by such employee any amounts paid_or_incurred for supplies used in the conduct of qualified_research and under regulations prescribed by the secretary any amount_paid or incurred to tl-n-1520-01 another person for the right to use computers in the conduct of qualified_research however amounts paid_or_incurred to another person for the right to use computers in the conduct of qualified_research are not in-house_research_expenses to the extent that the taxpayer receives or accrues any amount from any other person for the right to use substantially_identical_property sec_41 provides that the term qualified_services means services consisting of engaging in qualified_research or engaging in the direct supervision or direct support of research activities that constitute qualified_services sec_1_41-2 provides that the term engaging in qualified_research as used in sec_41 means the actual conduct of qualified_research as in the case of a scientist conducting laboratory experiments sec_1_41-2 provides that the term direct supervision as used in sec_41 means the immediate supervision first-line management of qualified_research as in the case of a research scientist who directly supervises laboratory experiments but who may not actually perform experiments direct supervision does not include supervision by a higher-level manager to whom first-line managers report even if that manager is a qualified_research scientist sec_1_41-2 provides that the term direct support as used in sec_41 means services in the direct support of either persons engaging in the actual conduct of qualified_research or persons who are directly supervising persons engaging in the actual conduct of qualified_research for example direct support of research includes the services of a secretary for typing reports describing laboratory results derived from qualified_research of a laboratory worker for cleaning equipment used in qualified_research of a clerk for compiling research data and of a machinist for machining a part of an experimental model used in qualified_research direct support of research activities does not include general administrative services or other services only indirectly of benefit to research activities for example services of payroll personnel in preparing salary checks of laboratory scientists of an accountant for accounting for research expenses of a janitor for general cleaning of a research laboratory or of officers engaged in supervising financial or personnel matters do not qualify as direct support of research this is true whether general administrative personnel are part of the research department or in a separate department direct support does not include supervision supervisory services constitute qualified_services only to the extent provided in sec_1_41-2 sec_1_41-2 provides that wages paid to or incurred for an employee constitute in-house_research_expenses only to the extent the wages were paid_or_incurred for qualified_services performed by the employee if an employee has performed both qualified_services and nonqualified services only the amount of tl-n-1520-01 wages allocated to the performance of qualified_services constitutes an in-house research expense in the absence of another method of allocation that the taxpayer can demonstrate to be more appropriate the amount of in-house research expense shall be determined by multiplying the total amount of wages paid to or incurred for the employee during the taxable_year by the ratio of the total time actually spent by the employee in the performance of qualified_services for the taxpayer to the total time spent by the employee in the performance of all services for the taxpayer during the taxable_year if however substantially_all of the services performed by an employee for the taxpayer during the taxable_year consist of services meeting the requirements of sec_41 or ii then the term qualified_services means all of the services performed by the employee for the taxpayer during the taxable_year services meeting the requirements of sec_41 or ii constitute substantially_all of the services performed by the employee during a taxable_year only if the wages allocated on the basis used for purposes of paragraph d of this section to services meeting the requirements of sec_41 or ii constitute at least percent of the wages paid to or incurred by the taxpayer for the employee during the taxable_year sec_41 defines the term supplies as any tangible_property other than land or improvements to land and property of a character subject_to the allowance for depreciation in addition sec_1_41-2 provides that supplies and personal_property except to the extent provided in sec_1_41-2 are used in the conduct of qualified_research if they are used in the performance of qualified_services as defined in sec_41 but without regard to the last sentence thereof by an employee of the taxpayer or by a person acting in a capacity similar to that of an employee of the taxpayer see example of sec_1_41-2 finally expenditures_for supplies or for_the_use_of personal_property that are indirect research expenditures or general and administrative expenses do not qualify as in-house_research_expenses sec_1_41-2 provides that in general amounts paid_or_incurred for utilities such as water electricity and natural_gas used in the building in which qualified_research is performed are treated as expenditures_for general and administrative expenses however to the extent the taxpayer can establish that the special character of the qualified_research required additional extraordinary expenditures_for utilities the additional expenditures shall be treated as amounts paid_or_incurred for supplies used in the conduct of qualified_research for example amounts paid for electricity used for general laboratory lighting are treated as general and administrative expenses but amounts paid for electricity used in operating high energy equipment for qualified_research such as laser or nuclear research may be treated as expenditures_for supplies used in the conduct tl-n-1520-01 of qualified_research to the extent the taxpayer can establish that the special character of the research required an extraordinary additional expenditure for electricity for taxable years beginning after date amounts paid_or_incurred for_the_use_of personal_property are not qualified_research_expenses except for any amount_paid or incurred to another person for the right to use time-sharing computers in the conduct of qualified_research the computer must be owned and operated by someone other than the taxpayer located off the taxpayer's premises and the taxpayer must not be the primary user of the computer sec_41 defines the term contract_research_expenses a sec_65 percent of any amount_paid or incurred by the taxpayer to another person other than an employee of the taxpayer for qualified_research for taxable years beginning after date percent of any amount_paid or incurred by the taxpayer to a qualified_research_consortium for qualified_research is a qualified_research_expense sec_41 analysis the issues in this request for field_service_advice concern taxpayer’s determination of its in-house_research_expenses eligible to be included in its research_credit computation for the taxable years ended date through date taxpayer a pharmaceutical corporation is in the business of developing testing manufacturing and marketing drug products in conducting clinical trials of a drug product during the years at issue taxpayer used drug products manufactured at taxpayer’s plant taxpayer treated all costs direct and indirect allocated to the manufactured drug products used in the clinical trials as in-house_research_expenses eligible to be included in its research_credit computation for the taxable years ended date through december these costs included depreciation expenses general and administrative expenses employee benefit expenses travel and entertainment_expenses overhead expenses and other indirect expenses issues and sec_41 was added to the code by the economic_recovery_tax_act_of_1981 the act sec_41 lists expenditures eligible to be included in the research_credit computation the act was very specific about the types of in- house expenditures eligible for the research_credit computation except for the repeal of the provision treating amounts paid for the right to use personal_property tl-n-1520-01 in qualified_research as eligible for the research_credit sec_41 has not been changed with regard to in-house_research_expenses it is clear that the only wage expenses eligible to be included as in-house_research_expenses are wages paid_or_incurred to employees performing services i in the actual conduct of qualified_research ii the direct supervision of qualified_research and iii in the direct support of either persons engaging in the actual conduct of qualified_research or persons who are directly supervising persons engaging in the actual conduct of qualified_research further the only other in-house_expenditures that are eligible to be treated as an in-house research expense are supply expenses and certain expenditures_for the use of computer time in the conduct of qualified_research the regulations under sec_41 make it very clear that any other in- house expenditure is not an in-house research expenditure see sec_1_41-2 in addition the legislative_history to the act makes it clear that not all research expenditures that are deductible under sec_174 are eligible to be included in the research_credit computation research expenditures eligible to be included in the research_credit computation must be paid_or_incurred in carrying_on_a_trade_or_business of the taxpayer also certain categories of research expenditures such as overhead expenses general and administrative expenses indirect research expenditures and depreciation allowances that may be deductible under sec_174 are not eligible to be included in the research_credit computation the legislative_history to the act provides that since only wages paid for qualified_services enter into the credit computation no amount of wages paid for overhead or for general and administrative services or of indirect research wages qualifies for the new credit thus no amount of overhead general and administrative or indirect wage expenditures is eligible for the new credit even if such expenditures relate to the taxpayer's research activities and even if such expenditures may qualify for sec_174 deduction elections or may be treated as research expenditures_for accounting and financial purposes by way of illustration expenditures not eligible for the credit include such items as wages paid to payroll personnel for preparing salary checks of laboratory scientists wages paid for accounting services and wages paid to officers and employees of the taxpayer who are not engaged in the conduct of research although engaged in activities such as general supervision of the business or raising capital for expansion which in some manner may be viewed as benefiting research activities 1amounts paid_by the taxpayer to another person for_the_use_of computer time in the conduct of qualified_research remains credit eligible tl-n-1520-01 h_r rep no pincite in addressing supply expenses the legislative_history provides that determinations of whether and to what extent research expenditures of a taxpayer qualify under the second or third category of in-house research expenditures are to be made in accordance with the rules described and illustrated above applicable in determining whether and to what extent wage expenditures qualify for the credit thus for example the credit is not available for expenditures_for supplies or for_the_use_of personal_property if such expenditures constitute indirect research expenditures or if such expenditures constitute or are part of general and administrative costs or overhead costs such as utilities by way of illustration supplies eligible for the credit include supplies used in experimentation by a laboratory scientist in the entering by a laboratory assistant of research data into a computer as part of the conduct of research or in the machining by a machinist of a part of an experimental model on the other hand supplies used in preparing salary checks of laboratory scientists or in performing financial or accounting services for the taxpayer even if related to individuals engaged in research are not eligible for the new credit similarly amounts paid to another person as computer user charges for use of a computer in the conduct of qualified_research are eligible for the credit but computer user charges paid for use of a computer for payroll preparation routine data collection market research production quality control etc are not eligible id pincite based on sec_41 and sec_1_41-2 and the legislative_history to sec_41 depreciation allowances overhead expenses general and administrative expenses and indirect expenses allocable to drug products manufactured at taxpayer’s facilities and used in qualified_research are not in- house research expenses eligible to be included in the research_credit computation issue taxpayer argues that based on sec_1_41-8 and generally_accepted_accounting_principles gaap all costs direct and indirect allocable to assets used as supplies in qualified_research are in-house_research_expenses sec_1_41-8 provides that in the case of intercompany_transactions the amounts paid_or_incurred to another member of the group for supplies shall be taken into account as in-house_research_expenses for purposes of sec_41 only tl-n-1520-01 to the extent of the lesser_of i the amount_paid or incurred to the other member or ii the amount of the other member's basis in the supplies further gaap rules provide that the costs of self-constructed assets include direct_labor_costs raw material_costs overhead costs incurred only to the extent absorbed in constructing the assets and interest costs incurred during the construction_period we believe that sec_1_41-8 is irrelevant in this case the facts do not indicate that the supplies were purchased in an intercompany_transaction also while financial_accounting rules may be relevant in determining taxable_income they do not dictate treatment for income_tax purposes see 439_us_522 furthermore where the income_tax treatment for an item is specified in the code and or regulations financial_accounting rules are irrelevant we believe that sec_41 the regulations thereunder and the legislative_history to sec_41 are very specific in no event are depreciation expenses overhead expenses general and administrative expenses and other indirect expenses in-house_research_expenses included in the research_credit computation issue taxpayer argues that the supreme court’s decision in commissioner v idaho power co requires taxpayer to treat depreciation expenses general and administrative expenses employee benefit expenses travel and entertainment_expenses and other indirect expenses related to a self-constructed supply as qualified_research_expenses as defined in sec_41 in idaho power co the supreme court held that equipment depreciation allocable to the taxpayer's construction of capital facilities must be capitalized under sec_263 the court described the purpose of sec_263 to reflect the basic principle that a capital_expenditure may not be deducted from current income it serves to prevent a taxpayer from utilizing currently a deduction properly attributable through amortization to later tax years when the capital_asset becomes income producing id pincite it is well-settled that income_tax deductions and credits are a matter of legislative grace and the burden of showing the right to a deduction is on the taxpayer 319_us_590 308_us_488 292_us_435 although the supreme court decision in idaho power co requires capitalization of the depreciation on equipment used in constructing capital assets is required the decision does not address allocation of depreciation on equipment used in manufacturing products congress clearly intended that the costs of tl-n-1520-01 depreciable_property were not eligible for the research_credit computation to include depreciation expenses as a component of the supply expenses for purposes of computing the research_credit would in effect include the costs of depreciable_property in the research_credit computation case development hazards and other considerations although we believe that the code regulations and legislative_history are clear that depreciation allowances overhead expenses general and administrative expenses and indirect expenses allocable to drug products manufactured at taxpayer’s plant and used in qualified_research are not in-house_research_expenses eligible to be included in the research_credit computation we believe that this case should be developed further this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by paul f kugler associate chief_counsel leslie h finlow branch chief associate chief_counsel passthroughs and special industries
